DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious an ultrasonic device for generating an acoustic field in a lumen of the cardiovascular system of a patient comprising: two or more sonotrodes each comprising a transducer coupled to a horn; two or more transmission wires coupled on one end to the horn and the other end to a tip so that when the transducer vibrates, the vibrations are amplified by the horn, transmitted by the wire which displaces accordingly and induce vibrations of the tip to generate an acoustic field; and a control module for controlling the amplitude of displacement of each transmission wire to set up an emitted acoustic field from the tip. Although there are several prior art references which feature a plurality of transducers and a plurality of transmission wires, there are no references in the prior art which also teach a plurality of horns connected to each transducer. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tu et al (US PG Pub 2001/0007940) teaches an ultrasound device for ultrasonic imaging and thermal treatment featuring a plurality of transducers where each transducer has at least conducting wire. Tu teaches the transducers are in an array at the distal end of the device. Tu does not teach a plurality of horns connected to the plurality of transducers to amplify the vibrations so as to generate an acoustic field from the tip of the device. 
Corl et al (US PG Pub 2003/0109812) teaches an ultrasonic treatment device featuring a plurality of axially spaced apart ultrasonic transducers disposed along the length of a catheter body. Corl teaches a plurality of wires for transmitting ultrasonic vibrations as well as a guidewire lumen extending through the catheter. Corl teaches the transducers are spaced apart to aid in flexibility of the device. Corl does not teach a plurality of horns connected to the plurality of transducers to amplify the vibrations so as to generate an acoustic field from the tip of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771